Citation Nr: 1019681	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the Veteran's bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and the Veteran's daughter


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
established service connection for bilateral hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of September 19, 
2006.  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the Veteran's bilateral 
hearing loss disability.  The Veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that an initial compensable evaluation is 
warranted for his bilateral hearing loss disability as that 
disorder impairs both his vocational pursuits and his daily 
activities.  

At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that his hearing loss disability had increased in severity 
since the last examination of record.  He stated that he was 
going to seek additional VA audiological treatment in the 
near future.  The Veteran's spouse and his daughter testified 
that the Veteran experienced difficultly conversing with both 
his family and his coworkers.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after July 2007, not 
already of record, be forwarded for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature 
and severity of the Veteran's chronic 
bilateral hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the Veteran's bilateral hearing loss 
disability upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his bilateral hearing 
loss disability.  If the benefit sought 
on appeal remains denied, the Veteran 
and his accredited representative 
should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since 
the issuance of the last SSOC.  The 
Veteran should be given the opportunity 
to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  


